DETAILED ACTION
This is the sixth Office Action regarding application number 15/547,186, filed on 07/28/2017, which is a 371 of PCT/US2016/017482, filed on 02/11/2016, and which claims priority to provisional application number 62/115,667, filed on 02/13/2015.
This action is in response to the Applicant’s Response dated 03/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 8-14 are currently pending.
Claim 8 is amended.
Claims 1-7 and 15-20 are withdrawn.
Claims 8-14 are examined below.
The rejection of claims 8-14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 03/23/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The examiner also notes that the applicant did not address or rebut the rejection of claim 10 or provide any comment on the CLABAU reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (“Improving the Performance of Dye-sensitized Solar Cells by using the Conversion Luminescence of a Phosphor”) in view of LEE (“Yellow phosphors coated with TiO2 for the enhancement of photoluminescence and thermal stability”), ICHIKAWA (US 2008/0236662 A1), and CLABAU (“Mechanism of Phosphorescence Appropriate for the Long-Lasting Phosphors Eu2+-Doped SrAl2O4 with Codopants Dy3+ and B3+”).  BOTTERMAN (“Persistent luminescence in MSi2O2N2:Eu phosphors”) is relied upon strictly as an evidentiary reference.
Regarding claims 8 and 11, SHIN teaches a dye sensitive solar cell (DSSC) device, comprising: 
a counter electrode (platinum counter-electrode, pg. 1683, left col., para. 1); 
an electrolyte region (“electrolyte solution” and dye N-719); 
a transparent back contact (FTO plate); and 
a transparent electrode (titania electrode) disposed between the electrolyte region and transparent back content, wherein the transparent electrode includes a donor-acceptor particle structure having: 
acceptor particles (titania nanoparticles) adsorbed on an inert nanoparticles current collector, which upon absorption of photons, results in a flow of free electrons in the acceptor particles, injection of electrons into the inert nanoparticles current collector, and transport of injected electrons by the inert nanoparticles can collector to the transparent back contact; and 
donor particles comprising a phosphorescent material (SrSi2O2N2:Eu2+), wherein each donor particle is coupled to a group of acceptor particles, and wherein the phosphorescent material absorbs high energy photons from a light source and emits lower energy photons that are absorbed by the acceptor particles. 
SHIN does not disclose expressly that the donor particles include a coating that provides an 8-10 nm thick spacer between each donor particle and group of acceptor particles, or that the spacer comprises titanium oxide.  SHIN also does not disclose clearly a second transparent back contact positioned such that the counter electrode is disposed between the second transparent back contact and the electrolyte region.  SHIN also does not disclose expressly that the donor particles continue to emit lower energy photons in darkened conditions for a duration of at least two hours.
LEE teaches that improvement of phosphor efficiency may be achieved by coating the phosphor particles with a thin and uniform layer of titanium oxide (abstract).  Although LEE experimented only with titania layers having thicknesses between 20-70 nm, LEE explains that this layer must be thin since thicker layers absorb an undesirably large number of photons (pg. 8358, para. 2).  LEE also reveals in Figure 4 that layer thickness is linearly associated with relative PL intensity.  That is, LEE recognizes that the thickness of the coating layer affects the performance of the phosphor and accordingly is a result effective variable.  MPEP 2144.05(II)(B).
ICHIKAWA teaches a DSSC device having a counter electrode (416), electrolyte (418), transparent anode (424), and front (420) and back (414) transparent contacts (see also Fig. 17E).

    PNG
    media_image1.png
    290
    649
    media_image1.png
    Greyscale

CLABAU discloses phosphorescent materials comprising SrAl2O4.  This phosphorescent material also functions to absorb and reemit light, and is also known to phosphoresce for extended periods of time (pg. 3905, left col., para. 2 and Table 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHIN and add a thin and uniform layer of titanium oxide to the surface of the phosphor particles as taught by LEE in order to improve the efficiency of the phosphors.  It would have been obvious to skilled artisans to have optimized the coating thickness, including to thicknesses between 8-10 nm, in order to obtain higher relative PL intensities, as suggested by LEE.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHIN further and add a second transparent contact next to the counter electrode as taught by ICHIKAWA so allow for the fabrication of a plurality of cells on a single substrate in a serial connecting form in a batch according to the designs of ICHIKAWA (para. 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the SrAl2O4 material taught by CLABAU for the phosphorescent material of modified SHIN because the selection of a known material based on its suitability for its intended use, in the instant case a phosphorescent material for a DSSC device, supports a prima facie obviousness determination.  MPEP 2144.07.
Here, BOTTERMAN also establishes that SrAl2O4 is a “long-persistence” phosphor and will continue to emit lower energy photons for durations exceeding 30 hours (pg. 342, para. 1). 

Regarding claim 9, the combination of SHIN, LEE, ICHIKAWA, and CLABAU teaches or would have suggested the DSSC device of claim 8, wherein the acceptor particles comprise a dye (dye N-719), quantum dot or other absorber material anchored on TiO2 nanoparticles. 

Regarding claim 10, the combination of SHIN, LEE, ICHIKAWA, and CLABAU teaches or would have suggested the DSSC device of claim 8, wherein the phosphorescent material comprises SrAl2O4 (CLABAU).

Regarding claim 12, the combination of SHIN, LEE, ICHIKAWA, and CLABAU teaches or would have suggested the DSSC of claim 8, wherein an emission spectrum of the donor particles overlaps with an absorption spectrum of the acceptor particles (Fig. 3). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 13, the combination of SHIN, LEE, ICHIKAWA, and CLABAU teaches or would have suggested the DSSC of claim 8, wherein a volumetric ratio of acceptor particles to donor particles is approximately 10:1 (phosphor is mixed with titania paste in a 0.5-10 wt% ratio). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 14, the combination of SHIN, LEE, ICHIKAWA, and CLABAU teaches or would have suggested the DSSC of claim 9, wherein the donor-acceptor particle structure and TiO2 nanoparticles are coated onto a substrate (pg. 1683, left col., para. 1).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721